 
 Exhibit 10.1 
 
HOTEL LEASE / PURCHASE AGREEMENT
 
This Hotel Lease / Purchase Agreement (this “Lease”) is dated 15 day of August,
2013 (“Effective Date”), by and between Rising Sun/Ohio County First, Inc., an
Indiana non-profit corporation (hereinafter “Landlord” or “Owner”), and Gaming
Entertainment (Indiana) LLC, a Nevada limited liability company (hereinafter
“Tenant”). The parties hereby agree as follows:
 
RECITALS
 
 
A.
Landlord is the Owner (“Owner”) of certain real property located on XXX Rising
Star Drive, located in Rising Sun, Indiana and more particularly described in
Exhibit A (“ Premises”);

 
 
B.
The Premises as described in Exhibit A shall include a one hundred and four
(104) room hotel (“Hotel”) to be constructed in accordance with this Lease;

 
 
C.
Tenant, together with its parent company, Full House Resorts, Inc., (“FHR”) is
engaged in the ownership, development, management and operation of casinos,
hotels and resorts and is experienced in various phases of hotel development,
operations and management;

 
 
D.
Landlord is desirous of utilizing the services and experiences of Tenant in
connection with the operation of the Hotel, all upon the terms and conditions
set forth herein;

 
 
E.
Landlord and Tenant now desire to enter into this Lease with respect to the
operations of the Hotel and the lease and purchase of the Hotel by Tenant in
accordance with the terms and conditions set forth.

 
NOW, THEREFORE, in consideration of the mutual promises set forth herein,
Landlord and Tenant agree as follows that the foregoing recitals are true and
correct and incorporated into this Lease and the parties further agree that
Landlord will lease and have the option to sell the Premises to Tenant, and
Tenant will lease and have the option to purchase the Premises from Landlord, on
the following terms and conditions:
 
 
ARTICLE I
APPROVALS
 
1.1
Approvals.

1.1.1
Tenant acknowledges and agrees that it will at all times during the Term (as
defined below) maintain in full force and effect, and in good standing, at its
sole cost and expense, all applicable permits, licenses and approvals
(“Approvals”) to operate and manage the Hotel in the State of Indiana required
by all federal, state and local laws, statutes, regulations, rules, ordinances,
codes, licenses, permits, inspections and orders, from time to time in
existence, of all courts of competent jurisdiction and governmental agencies,
and all applicable judicial and administrative and regulatory decrees, judgments
and orders that now or hereafter are required to be obtained for the operation
of the Hotel, including, without limitation, the sale of alcoholic beverages,
employees, health , safety and environmental matters and accessibility of public
facilities (collectively, “Applicable Laws”).

 

1

 

 

 
1.1.2
Except as otherwise expressly provided herein, it is understood and agreed that
Landlord shall deliver possession of the Premises and Hotel to Tenant upon the
date on which the Hotel is first open to the public (the “Open Date”) and at
such time, Landlord shall be responsible for delivering the Premises and Hotel
to Tenant  in compliance with all federal, state and local laws, regulations,
rules, ordinances, codes, licenses, permits and orders, in all material aspects
as it relates to the building structure, parking areas, and surrounding
facilities on the Premises.  Tenant hereby agrees not to do anything to cause
the Premises or Hotel to be in material non-compliance with all applicable
federal, state and local laws, regulations, rules, ordinances, codes, licenses,
permits and orders.

 
 
ARTICLE II
LEASESD PROPERTY
 
2.1 Lease of Premises and Grant of Easements through Public Areas. Landlord
hereby leases the Premises located on Rising Star Drive, Rising Sun, IN 47040,
inclusive of the Hotel, to Tenant and Tenant hereby leases the Premises from
Landlord.   Further, the parties have agreed to certain construction plans,
design, materials and specifications. Exhibit B attached hereto shall include
the construction and architectural plans and specifications, which shall not be
modified without the consent of Tenant, which shall not be unreasonably
withheld.   Landlord anticipates an Open Date of November 13, 2013.  However,
pursuant to the Amended and Restated Real Estate Purchase Agreement, effective
May 2, 2012, Landlord shall cause the Hotel to be constructed and open to the
public and ready for an Open Date of no later than February 19, 2014.  Landlord
shall provide at least fifteen (15) days’ notice of the Open Date to Tenant.
 
2.2 Use of Public Areas. The parties have previously entered into a Grant of
Easement and Agreement, dated the 26th day of October, 2012 and recorded at the
Ohio County Recorder’s Office on November 9, 2012, Document Record Number
20120973 (“Easement Agreement”).  The Easement Agreement shall be incorporated
herein by reference.
 

2

 

 

 
ARTICLE III
TERM OF LEASE
 
3.1 Initial Term. The initial term of this Lease shall begin on the Open Date,
and unless extended as provided below, shall end at 11:59 p.m. on the date
immediately preceding the tenth (10th) anniversary of the Open Date (“Initial
Term”).
 
3.2 Possession. Tenant shall be entitled to possession of the Premises,
including the Hotel, no later than thirty (30) days prior to the Open Date for
purposes of employee training and other similar purposes, but will have
unfettered access to Premises and Hotel any time after the Effective Date and as
agreed upon by Landlord and Tenant.  The period of time during which Tenant is
entitled to possession of the premises prior to the Open Date is referred to in
this Lease as the “Pre-Open Possession Period”.  Tenant shall exercise its right
of possession during the Initial Term and any Additional Term (as defined below)
(the Initial Term and any such Additional Term collectively, the “Term”).
 
3.3 Additional Terms. Provided that Tenant is not then in material default under
this Lease, and subject to the provisions of Sections 5.13.1 and 5.13.2, Tenant
shall have the option to extend this Agreement for one ten (10) year additional
term (“Additional Term”) by giving the Landlord written notice of exercise of
such option at least six (6) months prior to the expiration of the then-expiring
Initial Term.  In the event the Tenant does not provide such notice, the Lease
will terminate as provided herein.    Except as expressly provided in this
Lease, or as Landlord and Tenant may otherwise agree, the terms and conditions
applicable to the Additional Term will be the same as the terms and conditions
of the Initial Term, with the exception of Rent, which shall be negotiated and
mutually agreed upon by Landlord and Tenant during the time period in which
Tenant provides notice to Landlord.  In the event that Landlord and Tenant
cannot reach mutual agreement for Rent during Additional Term: (a) this Lease
shall not automatically terminate and Tenant shall continue to make Base Rent
(as hereinafter defined) payments in an amount equal to the amount of Base Rent
paid by Tenant during the last year of the Term plus an additional amount equal
to the Base Rent paid by Tenant during the last year of the Term multiplied by
the percentage change in the CPI plus one percent (1%) (as defined below) over
the most recent preceding twelve (12) month period for which the CPI has been
calculated and reported; (b) Landlord and Tenant agree that the amount of Base
Rent payable during the Additional Term shall be presented to an arbitrator who
shall be experienced in management of hotels in Southern Indiana who shall
determine the Base Rent to be paid by Tenant during the Additional Term; and (c)
any payments made after the Initial Term and prior to a determination by the
arbitrator shall be credited as Base Rent during the Additional Term.
 
3.4 Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term or earlier termination of this Lease, after
written objection from Landlord, Tenant shall, at the option of the Landlord, be
considered a month-to-month tenant at the monthly rate equal to the amount of
Base Rent paid by Tenant during the last year of the Term plus an additional
amount equal to the Base Rent paid by Tenant during the last year of the Term
multiplied by an amount equal to one percent (1%) in excess of the a percentage
change in the CPI  in the manner prescribed herein in this Lease.
 

3

 

 

 
ARTICLE IV
RENT
 
4.1.1 Rent.
Tenant shall pay to Landlord Base rent payments, in the amounts set forth in the
attached Base Rent Schedule (Exhibit C) in monthly installments, with the first
payment being due on January 1, 2014, payable in arrears, in the manner
prescribed herein (“Base Rent”).  All references to Rent in this Lease shall
collectively mean Base Rent payable during the Initial Term and any Additional
Term and all other amounts payable by Tenant to Landlord as additional Rent. The
parties acknowledge that the attached Base Rent Schedule calculation is based
upon the Landlord’s contracted Guaranteed Maximum Price (“GMP”) with its general
contractor and predetermined, reasonable and necessary architectural,
pre-approved legal, financial, and approved construction services (“Soft
Costs”), collectively, “Project GMP” and that the Base Rent Schedule will be
updated within forty-five (45) days following the Open Date to reflect actual
Construction Costs and Soft Costs, as defined herein.  Notwithstanding the
foregoing, Base Rent shall be based upon the lesser of the Project GMP or the
sum of actual Construction Costs and actual Soft Costs (such sum collectively,
“Actual Costs”).
 
4.1.2 Construction Costs.  Construction Costs shall include Soft Costs and
capitalized interest rendered to Landlord for the purpose of constructing
Hotel.  The parties have attached the Hotel Budget and Soft Cost Budget, as
previously approved by Landlord’s lender as Exhibit D hereto. Landlord shall
provide Tenant additional supporting documentation of Construction Costs and
Soft Costs and such documentation shall include, but not be limited to:
disbursement of funds to Landlord from its lender, construction agreements,
change orders, invoices for professional services related to Hotel approval
(including but not limited to legal and architectural services), proof of
payment by Landlord to third parties, and any other documentation reasonably
requested by Tenant (“Construction Documentation”).  Landlord shall have an
obligation to provide Tenant satisfactory Construction Documentation within
forty-five (45) days following the Open Date, unless Landlord requests to Tenant
in writing an extension of time, not to exceed an additional thirty (30) days,
to provide Construction Documentation, which Tenant shall not unreasonably
withhold such consent.
 
4.2.1 Rent Calculation. The Parties hereby agree that the Base Rent payable
pursuant to Section 4.1.1 during the Initial Term commencing upon the Open Date
of this Lease, shall be calculated (“Base Rent Calculation”) using a standard
financial amortization schedule.  The amortization schedule shall calculate the
principal and interest of the actual Construction Cost of Hotel, over a ten (10)
year period using the following annual interest rates: Year One (1) and Year Two
(2): two and one half percent (2.5%); Year Three (3) and Year Four (4): three
and one half percent (3.5%); Year five (5) through Year Ten (10): four and one
half percent (4.5%).  For purposes of the Base Rent Calculation, Construction
Costs and Soft Costs shall not exceed Landlord’s Project GMP of eight million
two hundred eighteen thousand nine hundred forty-eight dollars and forty-six
cents ($8,218,948.46) .   The Base Rent Calculation for Year One (1) shall
commence on the Hotel Open Date, but the first Base Rent payment shall not be
due until January 1, 2014, as reflected in the Base Rent Schedule.
 

4

 

 

 
Tenant further agrees that as part of the Base Rent Calculation, Tenant shall
pay an amount equal to two percent (2%) per annum of the Construction Costs from
October 24, 2011, until the Open Date, and such payment shall be included in the
calculation of the amortized Base Rent Schedule and shall be paid as part of the
Base Rent on a monthly basis during the Initial Term of this Lease;
 
For any Additional Term, the parties agree that Base Rent shall be adjusted
annually on the anniversary of the Open Date by an amount equal to one percent
(1%) in excess of the percentage change in the CPI (as defined below) over the
most recent twelve (12) month period preceding such anniversary date for which
the CPI has been calculated and reported.  For purposes of this Lease, the Term
“CPI” shall mean the Consumer Price Index for the geographic area that includes
Rising Sun, Indiana, as calculated and reported by the Bureau of Labor
Statistics of the U.S. Department of Labor.
 
Tenant shall be entitled to a credit on any Base Rent payments made based on the
Project GMP if actual Construction Costs or Soft Costs are determined to be less
than accounted for in Project GMP.  Should Tenant be entitled to a credit, the
monthly Base Rent payment(s) following such determination shall be reduced by
the difference of the previously paid Base Rent and the revised Base Rent
Calculation (as defined in 4.2.1) based on actual Construction Costs.
 
4.2.2 Base Rent Payable.  Tenant shall pay Landlord Base Rent, payable in
arrears in the amount as calculated pursuant to Section 4.2.1.  The Base Rent
shall accrue beginning as of the Open Date; however, payment of Base Rent shall
be deferred until January 1, 2014, on which date monthly installment payments of
Base Rent on (1st) calendar day of each consecutive month shall begin.  Base
Rent through December 31, 2013, shall be considered in the calculation of the
amortized Base Rent Schedule and shall be paid as part of the Base Rent on a
monthly basis during the Initial Term of this Lease.
 
4.2.3 Remittance to Landlord.   All Base Rent and other payments owed to
Landlord pursuant to this Lease shall be made to the Landlord, Rising Sun/Ohio
County First, Inc. c/o Rae Gipson, 200 North Walnut St., Rising Sun, Indiana
47040, which address may be changed from time to time by the Landlord upon prior
written notice to Tenant. In the event the Tenant exercises the Option to
Purchase as defined herein, the Landlord agrees to credit all Base Rent payments
made during the Term towards the Purchase Price of the Hotel as provided in
Section 5.13.2.
 

5

 

 

 
4.2.4 Late Charges and Interest.  Notwithstanding anything in this Lease to the
contrary, if Tenant fails to pay any Rent within seven (7) days following the
due date of said Rent, then Tenant shall pay, as additional Rent, a late charge
of five per cent (5%) of the amount due.   In addition to any late charges
provided herein, any amount not paid by Tenant within ten (10) days after its
due date in accordance with the terms of this Lease shall bear interest from
such date until paid in full at twelve percent (12%) per year, payable as
additional Rent.  It is expressly the intent of Landlord and Tenant at all times
to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease.  If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder.
 
 
ARTICLE V
 USE OF PREMISES; PURCHASE OF PREMISES
BY TENANT; RIGHTS AND OBLIGATIONS OF TENANT
 
5.1 Use of Premises.  Tenant shall use the Premises as a hotel.  Said Hotel will
serve as an amenity to Tenant’s existing casino, existing hotel and other
existing facilities located at 777 Rising Star Drive, Rising Sun, Indiana 47040,
commonly known as Rising Star Casino Resort (“Rising Star”).   Tenant shall, at
its sole discretion, to operate the Hotel in a similar fashion as its existing
hotel management.
 
Except as otherwise specifically limited under this Lease, Tenant shall have
control and discretion in the operation of the Hotel. Tenant shall also have the
sole and exclusive right to determine the Hotel’s hours of operation, room
rates, promotional offerings and policies for the Hotel. Tenant shall have the
right, in its discretion and at its expense, to place or install signage on the
exterior of the Hotel.
 
5.1.1 Construction Phase and Pre-Opening of Hotel. Upon the Effective Date of
this Lease, Tenant shall provide Landlord its expertise and experience during
the final construction phases and pre-opening planning of the Hotel. Tenant
shall cooperate with Landlord and provide supervision for the Hotel development
in its final stages.  Tenant shall provide guidance and recommendations to
Landlord related to the construction, development, improvements, and other
activities related to the final phases of Hotel construction.  In providing
pre-opening and construction related services, Tenant hereby agrees not to do
anything to cause Landlord, Tenant, or activities related to the Premises and
Hotel to be in non-compliance with all Applicable Laws.  Landlord and Tenant
agree that Tenant may work directly with Landlord’s general contractor to make
day-to-day construction decisions and approve change orders subject to the
following: (a) Landlord shall be notified promptly in writing of any such change
orders; (b) any substantive change orders shall require and be subject to
Landlord’s prior written consent; and (c) without Landlord’s written consent,
no  such change order shall cause the Hotel construction to exceed the GMP
agreed upon by Landlord and its general contractor or otherwise cause Landlord,
Tenant, or activities related to the Premises and Hotel to be in non-compliance
with all Applicable Laws.  Pre-opening expenses contemplated in the Hotel Budget
shall be the responsibility of the Landlord, and Tenant shall not have the
authority to exceed Hotel Budget without the prior written consent of the
Landlord.  All costs and expenses of Tenant’s use and possession of the Premises
and Hotel during the Pre-Open Possession Period, or otherwise incurred by Tenant
during the Pre-Open Possession Period, shall be paid by Tenant and any such
costs or expenses paid by Landlord shall be promptly (and in any event within
fifteen (15) business days reimbursed to Landlord upon Landlord’s request.
 

6

 

 

 
Upon the Effective Date, Tenant may take actions to prepare to take possession
of Hotel on the Open Date, including, but not limited to planning and preparing
for the hiring and training of employees, and planning and preparing for, which
may include, but not be limited to, executing contractual supplier agreements,
and other services such as janitorial services, building maintenance,
housekeeping, waste disposal/removal, cleaning supplies, internet connectivity
and telecommunications, utilities, snacks and vending contracts, a hotel
reservation system, marketing and advertising and any other services which
Tenant is required herein or otherwise deems necessary and appropriate.
 
5.1.2 Revenues, Profits and Losses from Use of Premises; No Right of
Offset.  Tenant shall have the sole and absolute right to retain any and all
revenues and profits resulting from its use of Premises and Hotel during the
Term of this Lease. Further, Tenant shall bear any operating losses as it
relates to its use of the Premises and Hotel during the Term of this
Lease.  Nothing contained herein shall give the Landlord the right to offset any
Rent or other monies owed as a result of Tenant’s revenues and/or profits
resulting from its use of Premises and Hotel.  Further, Tenant shall not have
the right to offset any obligations owed by Landlord to Tenant against any Rent
or other monies owed by Tenant under the provisions of this Lease.
 
5.2 Operating Services.  Tenant shall be responsible for providing and paying
for all operating services as it relates to the Premises and Hotel, which
Tenant, from time to time, and in its sole discretion utilizing reasonable
business judgment elects to provide (“Operating Services”).  For these purposes,
Operating Services shall not include any obligations of Tenant or Landlord under
any other provision of this Lease.
 
The sole responsibility and authority for the management of the Hotel is vested
in Tenant, and the Tenant shall have the complete right and authority to manage
the business and affairs of the Hotel. The rights, duties and obligations of
Tenant with respect to its Use of the Premises and Hotel as Tenant are personal
to Tenant and based on Tenant and its executive management’s unique knowledge
and experiences.  Landlord may request other Operating Services as it relates to
the use of the Premises and Hotel, and Tenant shall consider such
recommendations in good faith and in a manner reasonably believed to be in the
best interests of ensuring profitable Hotel operations and with the same care as
a prudent person would exercise in the management of its own hotel.
 

7

 

 

 
5.3 Furnishings.  Landlord shall provide all furniture, fixtures and equipment
(“FF&E”) for the Hotel, and all FF & E shall be installed prior to Open
Date.  Landlord shall work with its general contractor and Tenant to provide
Tenant a complete descriptive list of FF & E Inventory prior to Open Date and
such list shall be incorporated herein as Exhibit E. Tenant shall be responsible
at its expense for repair and replacement of FF&E as necessary, upon normal wear
and tear; such determination shall be made at the sole discretion of Tenant
utilizing reasonable business judgment.   In no event shall Landlord be
responsible for any repair and replacement of FF&E.
 
5.4.1 Employees.  Tenant shall have the sole right to hire, promote, discharge
and supervise all employees engaged, directly or indirectly in Tenant’s
operation of Hotel, all of whom shall be employees of Tenant.  Tenant shall be
solely responsible for determining and paying the wages and other compensation
of all personnel employed by Tenant in connection with operation of the Hotel,
including medical and health insurance, pension plans, social security taxes,
worker’s compensation insurance, and shall comply with all applicable laws with
respect to such employees.  Tenant shall be solely liable for all employment and
personnel actions (including but not limited to wrongful termination and
discrimination claims) and all claims arising out of injuries occurring at the
Premises regarding Tenant’s employees.  Tenant shall have the right to apply its
existing hiring and human resources practices, policies and procedures (“Rising
Star Policies”) as it currently applies to Rising Star employees, which may be
modified, from time to time, at the sole discretion of Tenant, so long as such
modifications to Rising Star Policies are not in conflict with Tenant’s
responsibilities and obligations contained in this Lease or otherwise prohibited
by law.
 
5.4.2 Employee Hiring. Tenant may hire employees as it deems necessary in order
to fulfill its obligations under this Lease.  During the Term of this Lease, the
hiring, management and separation of employees shall be at Tenant’s sole
discretion.  Prospective employees must be qualified and satisfy all Rising Star
Policies and screening requirements.  Tenant will make demonstrable good faith
efforts to hire at least fifty percent (50%) of Hotel employees who are
individuals residing in Ohio County, State of Indiana (“Hotel Hires”).  Tenant
will continue to make demonstrable good faith efforts to hire at least fifty
percent (50%) of its Hotel Hires from Ohio County, State of Indiana, for the
Hotel operation during the Term of this Lease; however, failure by Tenant to
hire or continue to employ at least fifty percent (50%) of the Hotel employees
be residents of Ohio County, Indiana, despite such demonstrable good faith
efforts, does not constitute a default under this Lease.  Tenant shall have all
appropriate Hotel Hires (that is, all Hotel employees who interact with Hotel
guests as part of their customary employment responsibilities) complete the
Hospitality/Tourism Program offered by the Education Center of Rising Sun as
part of each such employee’s training, so long as such program is
offered.  Should the Hospitality/Tourism Program be discontinued, or fails to
meet Tenant’s training needs, based on Tenant’s reasonable business
judgment,   Tenant may elect to conduct such hospitality training
in-house.  Tenant shall provide Landlord with thirty (30) days notification if
Tenant decides to discontinue utilization of the Hospitality/Tourism Program.
 

8

 

 

 
5.4.3 Additional Obligations. Tenant shall, and shall direct all of its
employees and other personnel to, use commercially reasonable efforts to keep
the Premises clean and in good working order, subject to ordinary wear and tear.
 
5.4 Use of Premises. The use of the Premises by Tenant, its agents, employees,
customers or business invitees, shall at all times be in compliance, in all
material respects, with all covenants, conditions and restrictions, easements,
reciprocal easement agreements, rights of access, and other matters presently of
public record which affect the Premises or the Hotel, or any part
thereof.    Tenant’s rights under this Lease shall be subordinate to the usual
and customary covenants, conditions, restrictions, reciprocal easement
agreements, rights of access and other comparable encumbrances that are intended
to encumber or benefit the Hotel, subject in all cases to Article X, Landlord’s
Covenant of Quiet Enjoyment.
 
5.5 Hazardous Materials. Tenant shall not without the prior consent of Landlord,
which consent shall not be unreasonably withheld, except to the extent that such
materials are consistent with materials used in the ordinary course of business
for the Hotel operations, keep, use or store or allow to be kept, used or
stored, upon or about the Premises any Hazardous Materials.  “Hazardous
Materials” shall mean and include any substance or material containing one or
more of any of the following: “hazardous material,” “hazardous waste,”
“hazardous substance,” “regulated substance,” “petroleum,” “pollutant,”
“contaminant,” “polychlorinated biphenyls,” “lead or lead-based paint,”, “mold,”
or “asbestos” as such terms are defined in any applicable Environmental Laws in
such concentration(s) or amount(s) as may impose clean-up, removal, monitoring
or other responsibility under the Environmental Laws, as the same may be amended
from time to time, or which may present a risk of harm to guests, invitees or
employees at the Premises.  “Environmental Laws” shall mean all federal, state
and local laws, rules and regulations, (now or hereafter in effect) dealing with
the use, generation, treatment storage, disposal, or abatement of Hazardous
Materials.
 
5.6 Maintenance by Tenant. During the Term, Tenant shall maintain the Premises
and Hotel in a tenantable and attractive condition, consistent with the terms
hereof, and Tenant shall with commercially reasonable promptness and diligence
make all necessary and appropriate repairs and replacements thereto.  Tenant
shall be responsible for all maintenance, including the roof, outside walls, and
other structural parts of the building, and the heating and air conditioning
system, the parking lot, driveways, and sidewalks, including snow and ice
removal, the sewer, water pipes, and other matters related to plumbing, the
electrical wiring, all other items of maintenance, repair and improvement work
as is reasonably necessary.  Tenant shall be responsible for cleaning, painting,
decorating, carpeting and all other interior maintenance, repair and improvement
work as is reasonably necessary.  All repairs shall be made in a good,
workmanlike manner, consistent with industry standards and in accordance with
all applicable laws and in accordance with all directions, rules and regulations
of all governmental authorities having jurisdiction over the Premises and Hotel.
Tenant will operate and maintain the Hotel in substantially similar standards
and methods as its existing Rising Star hotel.
 

9

 

 

 
5.7 Compliance with Applicable Laws. Tenant shall comply with all Applicable
Laws during the Term affecting the Premises or Hotel or Tenant’s use thereof in
all material respects.  Tenant shall not use the Premises so as to create a
waste or constitute a nuisance or disturbance.  Tenant shall keep all of the
furniture, fixtures and equipment located on the Premises neat and clean and in
good working order, condition and repair.  All such repairs shall be made in
good, workmanlike manner, consistent with industry standards, in accordance with
all Applicable Laws.
 
5.8 Alterations.  Tenant shall not make any material structural alterations or
replacements or other capital expenditures, excluding alterations or
replacements as a result of routine maintenance and/or ordinary wear and tear,
to the Premises without having first obtained Landlord’s prior written approval
which approval shall not be unreasonably withheld or delayed.
 
5.9 Signs. Tenant shall be permitted to place or install signs on the interior
and exterior of the Premises and Hotel, without Landlord’s prior written
approval.  Tenant shall have the right to place customary signs on the interior
and exterior of the Premises and Hotel which might facilitate Tenant’s business
and integrate the Hotel with Tenant’s existing Rising Star hotel and casino
operations, provided the sign is in accordance with applicable law, ordinances,
and statutes.  Tenant shall be responsible for and shall pay all costs related
to signage at the Premises and Hotel.
 
5.10 Surrender of Improvements.  All additions, improvements and FF &E which may
be installed by either Landlord or Tenant, upon the Premises or within the Hotel
during the Term, shall remain upon the Premises, and at the expiration or
termination of this Lease, shall be surrendered with the Premises as part
thereof and shall be property of the Landlord, unless Tenant exercises its
Option to Purchase pursuant to Section 5.13 or 5.14.  Should Tenant exercise its
Option to Purchase, any Improvements shall be included in the Purchase of said
Premises and Hotel.
 
5.11 Personal Property and Use Tax. Tenant shall be responsible for and shall
pay when due all federal, state and local income, innkeepers, employment, sales,
excise and all other fees and/or taxes due and owing upon Tenant’s income from
use of Premises and Hotel, property, employee and other fees and costs arising
or assessed as a result of Tenant’s use and occupation of Premises and
Hotel.  Tenant shall provide Landlord with notification of the payment of
property tax within fifteen (15) business days of such payments being made.
 
5.12 Surrender of Premises. Upon expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord general in the same
condition as at the commencement of the Term, ordinary wear and tear
excepted.  Upon such expiration or earlier termination of this Lease, except as
provided in Section 5.13 or 5.14, Tenant shall surrender the Premises and Hotel
in “broom clean” condition.
 

10

 

 

 
5.13.1 Tenant’s Option and Obligation to Purchase.  Tenant shall have the
exclusive right and option to purchase the Premises and said improvements,
namely the Hotel and any other improvements made on the Premises during the
Initial Term on the terms and conditions set forth in this Lease (“Option to
Purchase Premises”), conditioned upon Tenant not being in default beyond any
applicable grace and/or cure period of the Lease at the time in which it elects
to exercise the Option to Purchase Premises.
 
Upon expiration of the Initial Term or at any time thereafter (including,
without limitation, at any time during any Additional Term and, if Tenant does
not extend the Term for any Additional Term, within one (1) year following
expiration of the Initial Term), if Tenant has not exercised its Option to
Purchase Premises, Landlord shall have the right and option to sell the Premises
and said improvements, namely the Hotel and any other improvements made on the
Premises, to Tenant and upon exercise of such right and option by Landlord,
Tenant shall have the duty and obligation to purchase the Premises and all of
said improvements from Landlord, on the terms and conditions set forth in this
Lease (“Option to Sell Premises”).
 
Should Tenant desire to exercise its Option to Purchase Premises, or should
Landlord desire to exercise its Option to Sell Premises, the party desiring to
exercise such Option shall provide the other party written notice of its desire
to exercise its Option to Purchase Premises or Option to Sell Premises, as the
case may be, at least forty-five (45) days preceding its proposed closing date
to transfer legal deed of Premises.    Said notice shall contain a proposed
closing date, which may be modified upon mutual agreement by the parties.
 
5.13.2 Premises Purchase Price.  Should Tenant provide notice of its desire to
exercise its Option to Purchase Premises at any time, or should Landlord provide
notice of its desire to exercise its Option to Sell Premises, the Parties have
agreed that the purchase price (“Premises Purchase Price”) shall be equal to the
fair market value of the Premises, which the parties hereby agree shall be equal
to (i) the lesser of the Project GMP or the Actual Costs reduced by (ii) the
aggregate “principal” payments included in the Base Rent paid by Tenant, such
amount being shown as the unamortized “Balance” amount on the attached Base Rent
Schedule as of the date next following the closing date of such option purchase
(“Exhibit C”).  The Parties agree to update Exhibit C to reflect Actual Costs
within forty-five (45) days of the Open Date.  The Premises Purchase Price shall
not exceed the unamortized value of the lesser of (a) the balance of the Project
GMP; or (b) the balance of the Actual Costs, which shall be updated within
forty-five (45) days of Open Date.  In addition to payment of the Premises
Purchase Price, Tenant shall pay all closing costs, including without limitation
reasonable attorneys’ fees which have been mutually agreed upon in advance,
incurred in connection with sale of the Premises by Landlord to Tenant pursuant
exercise of Tenant’s Option to Purchase Premises or Landlord’s Option to Sell
Premises, as the case may be.
 

11

 

 

 
Within twenty (20) days following receipt by Landlord of notice from Tenant of
Tenant’s election to exercise Tenant’s Option to Purchase Premises or receipt by
Tenant of notice from Landlord of Landlord’s election to exercise Landlord’s
Option to Sell Premises, as the case may be (or such longer period as may
reasonably be required by Landlord using diligent, commercially reasonable
efforts), Landlord shall deliver to Tenant, at Tenant’s expense, a binder for an
ALTA owner’s policy of title insurance (the “Policy”), together with legible
photocopies of all exceptions to title identified therein, (“Title Binder”)
issued by a title insurer satisfactory to Tenant in its reasonable discretion
(“Title Insurer”), and thereafter the Policy, by which Title Insurer will agree
to insure, in the full amount of the Premises Purchase Price, good and
marketable title to the Premises and easements rights in all appurtenant
easements, subject only to (i) the matters of record at the time Tenant conveyed
the Premises to Landlord, (ii) any liens created by the Real Estate Construction
Mortgage, Security Agreement, Assignment of Lease and Rents and Fixture Filing
and the Security Agreement (collectively, the “Security Documents”) by and
between Landlord and its lender; (iii) any liens, encumbrances and defects
created by Tenant during the Term and (iv) the lien of current taxes and
assessments (the “Permitted Exceptions”), upon delivery of a general warranty
deed thereto from Landlord to Tenant.  Within twenty (20) days after receipt of
the Title Binder, Tenant shall give Landlord written notice of any exceptions
enumerated in the Title Binder that are not Permitted Exceptions and are
unacceptable to Tenant.  Landlord shall have twenty (20) days after receipt of
that notice (or such longer period as may reasonably be required by Landlord
using diligent, commercially reasonable efforts) to have those exceptions
removed, and if Landlord is unable to do so: (A) any election of Tenant’s Option
to Purchase Premises, at the option of Tenant, shall (i) terminate and all
obligations and liabilities of the parties pursuant to the election of the
Option to Purchase Premises shall cease and Tenant shall continue as a Tenant
under the Lease which Lease shall remain in full force and effect or (ii)
continue and Tenant shall purchase the Premises in accordance with the Option to
Purchase Premises; and (B) any election of Landlord’s Option to Sell Premises
shall remain in effect and at the option of Tenant shall (i) have the closing of
such sale of the Premises to Tenant postponed until such exceptions have been
removed, during which time Tenant shall continue as a Tenant under the Lease
which shall remain in full force and effect or (ii) continue and Tenant shall
purchase the Premises in accordance with the Option to Sell Premises.
 
At the closing of any such purchase, Tenant shall deliver to Landlord payment in
full of the Premises Purchase Price by wire transfer or other immediately
available funds.  In addition, at the closing of the purchase, Landlord shall
deliver to Tenant (i) a properly executed general warranty deed conveying the
fee simple estate in the Premises to Tenant free and clear of any and all liens,
leases, encumbrances and restrictions of any kind or nature whatsoever, except
the Permitted Exceptions, current taxes not delinquent and any exceptions
resulting from Tenant’s failure to perform any of its obligations under this
Lease, (ii) an affidavit stating that Landlord has not executed, or authorized
anyone in Landlord’s behalf to execute any conveyance, mortgage, lien, lease,
security agreement, financings statement or encumbrance of or upon the Premises
or any fixtures attached thereto that is then outstanding or enforceable against
the Premises, nor has Landlord made any contract to sell, or given to any person
other than Tenant, an option to purchase, all or any part of the Premises, (iii)
a certification of non-foreign status with respect to Landlord as required by
Section 1445 of the Internal Revenue Code, and (iv) the Policy.
 

12

 

 

 
If the Premises are destroyed by fire or other casualty, or all or any portion
thereof becomes the subject of a condemnation, following notice of exercise of
the Option to Purchase Premises or the Option to Sell Premises, as the case may
be and prior to Closing, the parties shall remain obligated to proceed with the
purchase and sale of the Premises and Tenant shall be entitled to all insurance
proceeds payable to Landlord under any and all policies of insurance, or any
award for the condemnation or payment in lieu thereof, and Landlord shall assign
all of its right, title, and interest in and to any future proceeds, awards or
payments to Tenant.
 
Without limiting the foregoing, the Premises Purchase Price shall be reduced by
the amount of any condemnation proceeds received by Landlord and not applied to
restoration of the Premises as provided in Section 9 of this Lease or otherwise
paid over to Tenant.
 
Notwithstanding any other provision of this Lease, in no event shall the
Premises Purchase Price (as reduced by any amounts provided for above in this
Section 5.13.2) be less than the amount required for Landlord to pay the balance
of its mortgage indebtedness to Rising Sun Regional Foundation, Inc. so long as
such indebtedness does not exceed Actual Costs as defined herein.
 
5.14 Intentionally Omitted.
 
5.15 Certain Notices by Tenant to Landlord. Tenant shall promptly (and in any
event within ten (10) business days) notify Landlord in writing following the
earliest of the occurrence of, Tenant or any of its direct or indirect parent
entities entering into an agreement to, or Tenant otherwise becoming aware of
any one of the following during the Term: (i) a Change of Control (as defined
below) of Tenant or its parent company, FHR; or (ii) Tenant or FHR entering into
a license or other contractual agreement for a third party to manage or brand
(“flag”) its existing hotel at Rising Star; or (iii) the Indiana Gaming
Commission approval of the transfer of Tenant’s gaming license to operate Rising
Star’s casino, hotel and related amenities.
 

13

 

 

 
ARTICLE VI
INDEMNITY AND LIABILITY
 
6.1 Indemnification of Landlord.  Except to the extent directly arising from the
gross negligence or intentional misconduct of Landlord, or any of its agents,
independent contractors or employees, Tenant hereby agrees to defend (with
counsel reasonably acceptable to Landlord), indemnify and save and hold harmless
Landlord from and against all claims of whatever nature (a) arising from or in
connection with the operation of the Hotel or any wrongful act, omission or
negligence of Tenant or the contractors, licensees, agents, servants or
employees of Tenant (collectively, the “Tenant Parties”), or arising from any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, including that of Landlord or any Tenant Party, occurring during
the Term or the Pre-Open Possession Period as a result of Tenant’s use or
operation of the Premises and Hotel, including any claim by a third person in
connection with damage to the Premises or Hotel or any of Tenant Party’s
property located therein or property of any person located therein, (b) arising
from any accident, injury or damage occurring outside of the Premises, where
such accident, injury or damage results from a wrongful act, omission or
negligence on the part of Tenant or any Tenant Party, (c) arising from any and
all claims by any Tenant Party’s employees, including, without limitation,
wrongful termination and/or other claims resulting from the termination of any
Tenant Party’s employees, (d) arising due to the failure of any Tenant Party to
obtain or maintain any necessary Approvals during the Term or Additional Term,
(e) arising due to any breach or violation of this Lease by Tenant, including,
without limitation, any holdover at the Premises or the presence of any
Hazardous Materials on or about the Premises as a result of the acts or
omissions of any Tenant Party, or (f) arising as a result of Landlord or any of
its respective agents, contractors or employees taking any direction from any
Tenant Party.  The parties further agree that Tenant shall not be liable to
Landlord for, and has no obligation to indemnify and save and hold harmless
Landlord from and against, any and all claims related to the design and
construction of the Hotel, whether such claim is caused or occasioned prior to
or after the Effective Date of this Lease.  In furtherance of the
responsibilities set forth herein, the parties agree that Tenant shall obtain
and pay for all insurance as set forth in Article VII hereof, and have Landlord
named as an additional insured or loss payee, as applicable, under all such
policies.
 
6.2 Tenant’s Own Risk.  Except as provided in Sections 6.3 and 6.4 of this
Lease, Tenant agrees to use and occupy the Premises and Hotel as it is herein
given the right to use, at its own risk, and Landlord shall have no
responsibility or liability for any loss of or damage to fixtures or other
property of Tenant or any property leased to Tenant (including property leased
hereunder) or for use and operations relating to the Premises and Hotel.
 
6.3 Liability of Landlord.  Landlord shall not be responsible or liable to
Tenant, or to  those claiming by, through or under Tenant, for any loss or
damage that may be occasioned by or through the acts or omissions, negligent or
otherwise, of third persons or for any loss or damage resulting to Tenant or
Tenant’s agents, employees, or invitees, or those claiming by, through or under
Tenant, except for acts caused by the intentional or grossly negligent acts or
omissions of Landlord or Landlord agents, contractors, licensees or employees.
 

14

 

 

 
6.4 Indemnification by Landlord.   Except to the extent directly arising from
the gross negligence or intentional misconduct of Tenant or any of its agents,
contractors or employees, Landlord hereby agrees to defend (with counsel
reasonably acceptable to Tenant), indemnify and save and hold harmless Tenant
from and against all claims of whatever nature (a) arising from any accident,
injury or damage occurring outside of the Premises, where such accident, injury
or damage results from a wrongful act, omission or negligence on the part of
Landlord or Landlord’s agents or employees, or (b) arising from any and all
claims by Landlord’s contractors, licensees, agents, servants or employees,
including such claims arising due to the failure of Landlord to obtain or
maintain any necessary permits, licenses or other required approvals.  Landlord
further covenants and agrees to defend, indemnify and save and hold harmless
Tenant: (i) from any and all claims in connection with or arising out of the
design and construction of the Hotel subject to the limitations set forth in,
and only in accordance with the provisions of, Section 13.2 of this Lease; and
(ii) any obligations assumed by Landlord and accruing after the termination of
this Lease
 
6.5 Survival.  All indemnities set forth herein shall survive expiration or
earlier termination of this Lease.
 
 
ARTICLE VII
INSURANCE
 
7.1 Tenant Insurance.  Tenant shall obtain, maintain in force and pay for during
the Term of this Lease a policy or policies of insurance covering loss or damage
to the Premises and Hotel by fire and other such risks as are customarily
covered by extended coverage endorsements, in an amount not less than one
hundred percent (100%) of the replacement cost of Premises.  Such policy or
policies of insurance shall name Landlord as an additional insured as its
respective interests may appear and shall contain an agreed amount endorsement
waiving any co-insurance requirements.  Upon exercise of Tenant’s Option to
Purchase Premises contained in Section 5.13.1 of this Lease, Tenant shall be
named as a loss payee of such policy or policies of insurance.  Such policy or
policies of insurance shall be issued by insurance companies satisfactory to
both Landlord and Tenant and having an A.M. Best Rating of A or better.
 
Tenant shall obtain, maintain, or cause to be maintained, and pay for at all
times during the Term the following insurance coverages with insurance companies
possessing a minimum A.M. Best Rating of A-XII and in form and at sufficient
levels to adequately protect Landlord and Tenant’s interest in the Premises and
Hotel.
 
(a)           Commercial general liability insurance, covering bodily injury
(including personal injury) and property damage, however occasioned in or about
the Hotel or Premises and to the extent caused by Tenant or Tenant’s employees,
agents or independent contractors, in an amount not less than $5,000,000 per
occurrence. The insurance shall include contractual liability coverage. Such
limit may be satisfied through any combination of primary and umbrella liability
policies, provided that if umbrella liability coverage is obtained, said
umbrella limits should also be excess over any auto liability policy;
 
(b)           Property, Casualty and Business Interruption (“BI”) Insurance on
an all-risk or special risk form covering all of the furniture, fixtures,
equipment and any other personal property owned or used in Tenant’s operation of
the Hotel and found in, on or about the Hotel and Premises, and any leasehold
improvements to the Hotel, in an amount not less than the full replacement
cost.  Tenant shall have all right, title and interest in and to the proceeds of
any BI payments or reimbursements. All property insurance policy proceeds shall
be used for the repair or replacement of the property damaged or destroyed;
 

15

 

 

 
(c)           Business income insurance (i) with loss payable to Tenant; (ii)
covering all risks covered by the insurance provided for in subsection (a)
above; and (iii) in such amounts and for such terms of loss as Tenant shall
determine in its discretion;
 
(d)           Workers’ compensation, subject to the statutory limits of the
State of Indiana, and employer’s liability insurance relating to Tenant’s
employees in respect of any work or operations on or about the Hotel or
Premises; and
 
(e)           If Tenant operates owned, hired or non-owned vehicles as a normal
part of its operations and activities at the Hotel or Premises, automobile
liability insurance covering bodily injury and property damage with a combined
single limit of not less than $1,000,000.
 
 7.2 Insurers.  All insurance provided for in this Lease shall be obtained under
valid and enforceable policies (collectively, the “policies” or in the singular,
the “policy”), and shall be issued by financially sound and responsible
insurance companies, authorized to do business in the State of Indiana and
reasonably acceptable to both Landlord and Tenant.  All policies maintained by
Tenant hereunder (except Workers’ Compensation insurance) shall name Landlord
and Landlord’s mortagagee, Rising Sun Regional Foundation, Inc. as “Additional
Insureds”.  All policies maintained by Tenant shall provide thirty (30) days
prior written notice to the Additional Insureds of any termination, cancellation
or material change to such policies.  All policies maintained by Tenant shall be
written as primary policies, not contributing with or supplemental to the
coverage maintained for any of the Additional Insureds.  Prior to the
commencement of the Term hereunder, and from time to time during the Term hereof
promptly on the request of Landlord, Tenant shall furnish to Landlord
certificates of insurance, naming Landlord as certificate holder, and otherwise
evidencing continuously current compliance with the provisions of this
Lease.   Not less than ten (10) days prior to the expiration dates of the
policies evidenced by such certificates of insurance, revised certificates
evidencing renewal policies shall be delivered by Tenant to Landlord.
 
7.3 Blanket Coverage.  Any blanket insurance policy shall specifically allocate
to the Premises and Hotel the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
policy insuring only the Premises and Hotel in compliance with these
provisions.  The terms, provisions, limits, types of coverage and issuer of any
such blanket insurance policy shall be subject to the approval of Landlord,
which approval Landlord shall not unreasonably withhold.
 

16

 

 

 
7.4 Clauses.  All policies provided shall contain clauses or endorsements to the
effect that:
 
(a)           no act or negligence of the insured, or anyone acting for the
insured, or any tenant or other occupant, or failure to comply with the
provisions of any policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as any party named as additional insured
is concerned;
 
(b)           the policies shall not be materially changed (other than to
increase the coverage provided thereby) or canceled without at least thirty (30)
days’ prior written notice to each party named therein as an insured or
additional insured;
 
(c)           any party named therein as an additional insured shall not be
liable for any insurance premiums thereon or subject to any assessments
thereunder; and
 
(d)           the policies shall not contain an exclusion for acts of terrorism
or similar acts of sabotage if such exclusion may be deleted at
commercially-reasonable cost.
 
If at any time Landlord is not in receipt of written evidence that all insurance
required hereunder to be maintained by Tenant is in full force and effect,
Landlord shall have the right, after reasonable prior notice to Tenant, to take
such action as Landlord deems necessary to protect its interests, including,
without limitation, obtaining such insurance coverage as Landlord in its
reasonable discretion deems appropriate.  All premiums incurred by Landlord in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Tenant as additional Rent within ten (10) days upon
demand by Landlord.
 
7.5 Payment of Premiums.  Tenant shall pay all premiums for each policy of
insurance required herein to be maintained when due and shall forward a
certificate of insurance evidencing the aforesaid coverage together with all
appropriate endorsements and riders to Landlord, showing the such party as an
additional insured therein, as applicable.  Should Landlord pay directly for any
insurance premiums as agreed upon and consistent with the terms of this Lease,
Landlord shall submit such invoice and proof of payment to Tenant, and Tenant
shall reimburse Landlord the cost of such premiums within ten (10) days of
receipt of such invoice.
 
7.6 Hazardous Activities.  Tenant shall not use or occupy or permit the Premises
or Hotel to be occupied or used in a manner which will materially increase the
rates of any insurance for Premises or Hotel or that will make void or voidable
any insurance then in force with respect to Premises or Hotel, or which will
make it impossible to obtain fire or other insurance with respect to the
Premises or Hotel.  If Tenant shall fail to comply with the provisions of this
Section 7.6, Tenant shall reimburse Landlord for any increases in insurance
premium charged to Landlord as a result of Tenant’s non-compliance with this
Section 7.6 as additional Rent.
 
7.7 No Prohibited Activity.  Tenant agrees that it will not keep, use, sell or
offer for sale in or upon the Premises any article or permit any activity which
may be prohibited by any standard form of insurance policy.
 

17

 

 

 
7.8 Waiver of Subrogation.  Landlord and Tenant each waive any and all rights to
recover against the other, or against any of the related parties or patrons or
the other, for any loss of damage to such waiving party arising from any cause
covered by any property insurance required to be carried by Tenant pursuant to
this Article VII or any property insurance actually carried by Landlord, to the
extent of the limits of such policy.  Landlord and Tenant, from time to time,
shall cause their respective insurers to issue appropriate waiver of subrogation
rights endorsements to all property insurance policies carried in connection
with the Premises, the Hotel and any contents contained therein.
 
7.9 Adequacy of Coverage.  The Additional Insureds, and their respective
employees, representatives and agents make no representation or warranty that
the limits of liability specified to be carried by Tenant pursuant to this
Article VII are adequate to protect Tenant.  If Tenant believes that any of such
insurance coverage is inadequate, Tenant shall obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole cost and expense.
 
7.10 No Co-Insurer.  The parties do not intend for the Landlord to be a
co-insurer of the Tenant, and to that end, if the Tenant’s insurance proceeds
are not adequate to cover Tenant’s loss, Tenant, and not Landlord or Landlord’s
insurance, will bear the difference between the proceeds obtained and any legal
or contractual obligation for the actual amount of the loss.  Further, the
parties do not intend for the Tenant to be a co-insurer of the Landlord, and to
that end, if the Landlord’s insurance proceeds are not adequate to cover
Landlord’s loss, Landlord, and not Tenant or Tenant’s insurance, will bear the
difference between the proceeds obtained and any legal or contractual obligation
for the actual amount of the loss.
 
 
ARTICLE VIII
DELIVERY OF PREMISES AND COMPLIANCE WITH APPLICABLE LAWS
 
8.1 Delivery of Premises.  Landlord and Tenant agree that upon Open
Date Landlord shall deliver the Premises under this Lease in a clean, sanitary
and safe condition in accordance with the Applicable Laws.
 
 
ARTICLE IX
DAMAGE AND CONDEMNATION
 
9.1 Damage or Destruction. In the event that during the Term of this Lease, and
prior to notice of exercise of Tenant’s Option to Purchase Premises or
Landlord’s Option to Sell Premises, the Premises or Hotel shall be partially or
substantially damaged or destroyed by fire or other casualty or by a Force
Majeure Event (as defined herein), Tenant shall, within sixty (60) days after
the occurrence of such damage or destruction, elect to either (i) proceed as
soon as reasonably practicable to repair such damage and restore the Premise and
Hotel to substantially the same condition they were in at the time of such
damage, in which case all insurance proceeds shall be paid to Tenant, and any
such repair or restoration shall be subject, to zoning laws and building codes
then in existence, or (ii) terminate this Lease, in which event the insurance
proceeds shall be paid to Landlord’s mortgagee to pay in full Landlord’s
indebtedness to such mortgagee, and any balance thereafter remaining shall be
paid to Tenant, and Landlord shall convey the Premises and Hotel to Tenant in
accordance with Section 5.13.2 hereof (except Tenant shall not be required to
pay the Premises Purchase Price).  If and to the extent such insurance proceeds
are insufficient to pay in full Landlord’s indebtedness to its mortgagee and
other related costs, Tenant shall remain obligated to pay such amount to
Landlord or Landlord’s mortgagee upon demand by Landlord.  Upon completion of
such conveyance, neither party shall have any continuing or further obligation
to the other.
 

18

 

 

9.2 Eminent Domain. If the whole or any part of the Hotel or Premises shall be
taken by eminent domain, or if a conveyance or other acquisition in lieu of such
exercise of eminent domain is made (all of which are referred to herein as
“condemnation”) prior to notice of exercise of Tenant’s Option to Purchase
Premises or Landlord’s Option to Sell Premises, this Lease shall terminate as to
the part condemned as of the date title vests in the condemning authority or it
takes possession, whichever first occurs. If any portion of the floor area of
the improvements of the Hotel that would materially interfere with Tenant’s
continued use and operation of the Hotel, more than thirty percent (30%) of the
land area of the Premises that is not occupied by any improvements, or more than
twenty-five percent (25%) of the on-Premises parking is taken by condemnation,
Tenant may, if it so elects by written notice delivered to Landlord within ten
(10) days after Landlord shall have given Tenant written notice of such taking
(or in the absence of such notice, within ten (10) days after the condemning
authority shall have taken possession), terminate this Lease in its entirety as
of the date the condemning authority takes such possession.
 
If Tenant does not terminate this Lease in its entirety in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises and Hotel remaining.  Subject to the rights of the parties pursuant
to Section 5.13.2 and this Section 9.2, any award for the condemnation of all or
any part of the Premises or Hotel or any payment made under threat of
condemnation shall be the property of Landlord, whether such award shall be made
as compensation for diminution in value of the leasehold or for the taking of
the fee, or as severance damages, but Tenant shall be entitled to any award for
loss of or damage to Tenant’s trade fixtures and removable personal property,
and moving expenses.  In the event that this Lease is not terminated by reason
of such condemnation, and any damage to the portion of the Premises or Hotel
remaining can be repaired, Landlord shall pay over to Tenant all proceeds
received by Landlord and Tenant shall, to the extent such proceeds paid over to
Tenant are sufficient, repair any damage to the Premises or Hotel caused by such
condemnation.  In the event this Lease is not terminated by reason of such
condemnation, but the Premises or Hotel cannot be restored to their condition
existing prior thereto, all proceeds thereof shall be paid to Landlord’s
mortgagee to reduce Landlord’s indebtedness to such mortgagee and the Premises
Purchase Price shall be reduced by the amount of such proceeds.
 
In the event this Lease is terminated as a result of a condemnation, (i) the
proceeds shall be applied first to payment to Landlord’s mortgagee to the extent
of the outstanding indebtedness of Landlord to such mortgagee, and then any
balance of such proceeds remaining thereafter shall be paid to Tenant to
reimburse Tenant the portion of all Base Rent payments paid during the Term or
any Additional Term of this Lease attributable to the principal amount of
Landlord’s Construction Costs, exclusive of any interest earned by Landlord at
the rates agreed upon herein and (ii) any portion of the Hotel and Premises
remaining shall be conveyed to Tenant as provided in Section 5.13.2 hereof
(except Tenant shall not be required to pay any of the Premises Purchase Price).
 

19

 

 

 
9.3 Effect of Exercise of Tenant’s Option to Purchase Premises or Landlord’s
Option to Sell Premises.  In the event of damage or destruction or a
condemnation occurring after notice of exercise of Tenant’s Option to Purchase
or Landlord’s Option to Sell Premises, the terms of Sections 5.13.1 and 5.13.2,
respectively shall govern.
 
 
ARTICLE X
LANDLORD’S COVENANT OF QUIET ENJOYMENT
 
10.1 Quiet Enjoyment.  Tenant, on payment of the Rent and observing, keeping and
performing all of the terms and provisions of this Lease on its part to be
observed, kept and performed, shall lawfully, peaceably and quietly have, hold,
occupy and enjoy the Premises and Hotel during the Initial Term and any
Additional Term without hindrance by Landlord or by any persons lawfully
claiming under Landlord; provided, however, it is understood and agreed that
this covenant and any and all other covenants of Landlord contained in this
Lease shall be binding upon Landlord and its successors only with respect to
breaches occurring during its and their respective ownership of Landlord’s
interest hereunder.
 
10.2 Conduct of Gaming Operations.  Landlord understands and agrees that Tenant
maintains a riverboat owner’s license from the State of Indiana Gaming
Commission (“IGC”) in order to operate a casino at Rising Star (“Gaming
Operations”), and said license is a privilege, not a statutory right.  As such,
Tenant must maintain its suitability to operate its Gaming Operations at Rising
Star.  Landlord understands that Tenant shall have exclusive and complete
control over Gaming Operations at Rising Star, as well as any other gaming
operations owned or managed by Tenant, its parent company or affiliates, and
shall have full authority to hire, discharge or discipline any and all of
Tenant’s employees, including employees who may have responsibilities for the
Premises and Hotel.  Pursuant to 68 Indiana Administrative Code (“IAC”) 1-4-1,
upon demand, the IGC may review this Lease, and may subsequently disapprove this
Lease should it determine that it does not comply with Indiana Code (“IC”) 4-33,
4-35, IAC Title 68 or otherwise fails to maintain the integrity of the casino
gambling industry.
 
Landlord understands and agrees that Tenant shall be free to conduct the Gaming
Operations, including any casino marketing to Hotel guests, security and
surveillance measures, any contracts that may provide services to Hotel or any
other matters that IGC or other gaming authorities having jurisdiction over
Tenant, its parent company or affiliates may have the right to request or direct
Tenant on such matter, without interference from or direction by Landlord or any
of its representatives or agents.  Neither Landlord nor any agent or
representative of Landlord shall exercise, either directly or indirectly,
management or control of any kind whatsoever, over the conduct of Tenant’s
Gaming Operations or management and operation of the Premises and Hotel subject
to this Lease.  Further, Landlord shall not take any action, or attempt to take
any action which could reasonably be expected to jeopardize Tenant’s gaming
license or good standing with applicable regulatory authorities.
 

20

 

 

 
ARTICLE XI
LIENS
 
11.1 Liens.  Tenant shall at all times indemnify, save and hold Landlord, the
Premises and Hotel and the leasehold created by this Lease free, clear and
harmless from any and all claims, liens, demands, charges, encumbrances,
litigation and judgments arising directly or indirectly out of any use,
occupancy or activity of Tenant or out of any work performed, material furnished
or obligations incurred by Tenant in, upon or otherwise in connection with the
Premises and Hotel (collectively, “Liens”).  Landlord shall have no obligation
to pay for or obtain the discharge or release of any such Liens; but nothing
contained herein shall prevent Landlord, at the cost and for the account of
Tenant, from obtaining said discharge or release and any discharge or release so
obtained by Landlord shall be subject to Tenant’s reimbursement of same as
additional Rent payable within fifteen (15) business days following written
demand by Landlord. Notwithstanding anything herein to the contrary, Tenant
shall have no obligation to indemnify Landlord against any liens arising out of
the initial Hotel construction by Landlord or from any improvements or repairs
subsequently made by Landlord.  Upon written request to Landlord, Landlord
hereby consents to subordinate any leasehold interest in the Lease to Tenant’s
primary lenders during the Term or any Additional Term of this Lease.  Upon the
Effective Date of this Lease, Tenant’s Primary Lenders are Capital One National
Association, 201 St. Charles Avenue, 29th Floor, New Orleans, LA  70170 and ABC
Funding, as administrative agent and collateral trustee c/o, Summit Partners
Credit Advisors, L.P., 222 Berkeley Street, 18th floor, Boston, MA 02116, and
such lenders may change from time to time at Tenant’s sole and exclusive
discretion.
 
 
ARTICLE XII
EVENTS OF DEFAULT; REMEDIES; TERMINATION RIGHTS
 
12.1 Event of Default.  The occurrence of any of the following events shall
constitute events of default by Tenant under the terms of this Lease,
individually, an “Event of Default”, and, collectively, “Events of Default”.
 
(a)  Tenant shall neglect or fail to perform or observe any of the covenants,
terms, provisions or conditions contained in this Lease on its part to be
performed or observed, except for payment of Rent or any other monetary charges
due hereunder or any of the events described in clauses (c)-(g). below, within
sixty (60) days after written notice thereof from Landlord, or such additional
time as is reasonably required to correct any such default so long as Tenant
commences the correction within such thirty (30) day period and proceeds
thereafter with due diligence and in good faith to cure same within no more than
sixty (60) days after such written notice from Landlord; in no event shall
additional time to cure apply in cases where the Event of Default in question
may be cured on a timely basis by the payment of money in the amount due; or
 

21

 

 

 
(b)  Tenant shall neglect or fail to pay Rent, as provided for in Article IV, or
any other monetary obligation at any time owing from Tenant to Landlord, whether
or not expressed as additional Rent, within twenty (20) days after written
notice thereof from Landlord; provided, however, that Landlord need not give
more than three (3) such notices in any twelve (12) month period for the payment
of Rent and after the giving of such third (3rd) notice, any further failures to
pay Rent within five (5) days after due during the remainder of such twelve (12)
month period will be an Event of Default without any notice, cure or grace
period; or
 
(c)  the leasehold estate created by this Lease shall be taken on execution or
by other process of law; or
 
(d)  Tenant fails to keep Hotel open for business without the Consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, and such failure continues for more than seven (7) days in any sixty
(60) day period, except when due to or caused by failure or lack of utility
service, construction or other disruption by repair or maintenance, a Force
Majeure Event or any act or omission of Landlord or Landlord’s employees,
representatives or agents; or
 
(e)  there is filed any petition in bankruptcy by Tenant, or Tenant is
adjudicated as a bankrupt or insolvent, or there is appointed a receiver or
trustee to take possession of Tenant or of all or substantially all of the
assets of Tenant, or there is a general assignment by Tenant for the benefit of
creditors, or any action is taken by Tenant under any state of federal
insolvency or bankruptcy act, or any similar law now or hereafter in effect; or
 
(f)  there is filed any petition in bankruptcy or for the appointment of a
receiver or an action for execution or attachment is filed against Tenant and
such petition, action or levy against Tenant is not dismissed within ninety (90)
days after the filing thereof ; or
 
(g)  Tenant shall fail to maintain all necessary Approvals within grace periods
provided by applicable law; or
 
(h)  In the event that any one of the following events occurs at any time during
the Term: (i) a Change of Control (as defined below) of Tenant or its parent
company, FHR, or (ii) in the event the Indiana Gaming Commission approves the
transfer of Tenant’s gaming license to operate Rising Star’s casino, hotel and
related amenities, unless in any such case the acquiring party or transferee in
any such Change of Control or transfer of Tenant’s gaming license acknowledges
and agrees in writing to Tenant’s assignment of this Lease.
 

22

 

 

 
12.2 Remedies.  Upon the occurrence of any Event of Default, Landlord may: (i)
immediately, or at any time thereafter, without further demand or notice,
terminate this Lease and Tenant’s right of possession under this Lease without
any further liability of Landlord hereunder in accordance with Applicable Law,
at which time all Rent and other sums payable by Tenant to Landlord hereunder
shall immediately become due and payable up to the time of termination, and
Tenant shall remain liable to Landlord for the continued payment of all Rent
subject to the further provisions of this Section; (ii) re-let the Premises and
Hotel, either in Landlord’s name or otherwise, for a term or terms which may, at
Landlord’s option, be less than or exceed the remaining Term; (iii) recover its
reasonable and necessary attorneys’ fees, other litigation expenses and all
other costs and expenses incurred in enforcing this Lease and/or Landlord’s
rights and/or remedies hereunder; and (iv) exercise any and all other remedies
available to Landlord at law or in equity under the laws of the State of
Indiana, including, without limitation, damages resulting from such Event of
Default, provided that such damages expressly exclude any consequential damages
and the parties hereby agreed that any claim of damages is limited to
Landlord’s  costs of retaking and re-leasing the Premises and any documented
expenses to maintain the Premises prior to re-leasing the Premises.  In the
event Landlord re-lets the Premises and Hotel, the proceeds of such re-letting
in excess of Landlord’s costs of retaking, re-letting and maintaining the
Premises and Hotel shall be applied, as and when received by Landlord, to reduce
Tenant’s continuing liability hereunder to Landlord.  All of Landlord’s remedies
provided herein or at law or in equity are cumulative with and non-exclusive of
each other.
 
12.3 Waiver.  It is covenanted and agreed that no waiver at any time of any of
the provisions hereof shall be construed as a waiver at any subsequent time of
the same provisions.  The consent or approval of Landlord of any action by
Tenant requiring Landlord’s consent or approval shall not be deemed to waive or
render unnecessary Landlord’s consent or approval to or of any subsequent
similar act by Tenant.
 
12.4 Default of Landlord.  Landlord shall be in default under this Lease in the
event Landlord fails to perform any of the covenants, terms, provisions or
conditions contained in this Lease on its part to be performed within thirty
(30) days after written notice thereof from Tenant, or such additional time as
is reasonably required to correct any such default, but in no event more than an
additional thirty (30) days.  In the event of a default of Landlord, Tenant may
exercise any and all remedies available to Tenant at law or in equity under the
laws of the State of Indiana.
 
12.5 Remedies Cumulative.  The various rights, options, elections and remedies
of the parties hereunder shall be cumulative and no one of them shall be
construed as exclusive of any other, or of any right, priority or remedy allowed
or provided for by law and not expressly waived in this Lease.
 

23

 

 

 
ARTICLE XIII
REPRESENTATIONS AND WARRANTIES
 
13.1 Representations and Warranties of Landlord.  Landlord hereby makes the
following representations and warranties to Tenant as of the Effective Date of
this Lease:
 
(a)  Landlord has the full right, power and lawful authority to enter into and
to carry out the terms and provisions of the Lease and consummate the
transactions contemplated by this Lease, including, without limitation, and at
all times during the Term or, no Approval of any Governmental Authority or any
other third person is required in connection therewith; and this Lease
constitutes the legal, valid and binding Lease of Landlord, enforceable in
accordance with its terms, except to the extent that enforcement may be affected
by laws relating to bankruptcy, reorganization, insolvency and creditors’ rights
and by the availability of injunctive relief, specific performance and other
equitable remedies;
 
(b)  neither the execution and delivery of this Lease, nor the consummation of
the transactions contemplated hereby, will conflict with or result in a
violation or breach of term or provision of, or constitute a default under (i)
any order, judgment, writ, injunction, decree, license, permit, statute, rule or
regulation of any court, governmental, regulatory or public body; or (ii) any
license, franchise, permit, indenture, mortgage, deed of trust, lease, contract,
instrument, commitment or other lease or arrangement to which Landlord is a
party or by which Landlord, is bound;
 
(c)  to the best of Landlord’s knowledge, as of the Open Date, in all material
respects: (i) the Premises has the necessary utilities, including electricity,
water, sewerage, gas, cable and telecommunications available at the Hotel
sufficient in nature and scope for Tenant’s operation of Hotel, and (ii) the
Premises otherwise is in compliance with Applicable Laws; and
 
(d)  no representation or warranty by Landlord contained in this Lease contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statement and facts contained herein not
misleading.
 
13.2 Warranties and Construction Defects.  Tenant accepts Premises and Hotel in
“as is” condition, without representation of any kind, including warranty of
fitness for a particular purpose.  Notwithstanding the foregoing, Landlord
affirmatively represents that to the best of its knowledge the Hotel has been
constructed in a good and workman-like manner, in conformance with industry
standards, and in compliance with all Applicable Laws.  Further, Landlord shall
have an affirmative obligation to use commercially reasonable efforts to enforce
any existing warranties provided by its general contractor, sub-contractors or
architects provided for during the construction of Hotel and any such warranties
will be assigned to Tenant upon Tenant’s purchase of the Premises.  Further,
Landlord shall have an affirmative obligation to use commercially reasonable
efforts to exercise any rights Landlord has under any insurance policy held by
its general contractor, sub-contractors or architects on which Landlord is
listed as an additional insured and pursuant to which Landlord can assert a
claim with respect to the design and/or construction of the Premises.  Within
ten (10) business days of identifying a suspected construction defect, Tenant
shall provide written notice to Landlord of any suspected construction
defects.  Upon written notice, Landlord shall work cooperatively with Tenant to
inspect, investigate and respond within commercially reasonable timeframes as to
whether the suspected defect is covered by any existing
warranty.  Notwithstanding any other provision of this Lease, Landlord’s
indemnification and other obligations with respect to the design and/or
construction of the Premises shall be limited to any warranty and/or insurance
proceeds recovered or obtained by Landlord, and Landlord shall have no other
duties or obligations to Tenant with respect to design and/or construction of
the Premises.
 

24

 

 

 
13.3 Representations and Warranties of Tenant.  Tenant hereby makes the
following representations and warranties to Landlord as of the Effective Date.
 
 (a)  Tenant has the full right, power and lawful authority to enter into and to
carry out the terms and provisions of the Lease and consummate the transactions
contemplated by this Lease, including, without limitation, and at all times
during the Initial Term or Additional Term, no Approval of any Governmental
Authority or any other third person is required in connection therewith; and
this Lease constitutes the legal, valid and binding Lease of Tenant, enforceable
in accordance with its terms, except to the extent that enforcement may be
affected by laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies;
 
(b)  neither the execution and delivery of this Lease, nor the consummation of
the transactions contemplated hereby, will conflict with or result in a
violation or breach of term or provision of, or constitute a default under (i)
any order, judgment, writ, injunction, decree, license, permit, statute, rule or
regulation of any court, governmental, regulatory or public body; or (ii) any
license, franchise, permit, indenture, mortgage, deed of trust, lease, contract,
instrument, commitment or other lease or arrangement to which Tenant is a party
or by which Tenant, is bound; and
 
(d)  no representation or warranty by Tenant contained in this Lease contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statement and facts contained herein not
misleading.
 

25

 

 

 
ARTLCLE XIV
ESTOPPEL CERTIFICATES
 
14.1 Estoppel Certificates.  Tenant shall at any time and from time to time,
within ten (10) business days of written notice from Landlord, execute,
acknowledge and deliver to Landlord a statement in writing (a) certifying that
this Lease is unmodified and in full force and effect, or, if modified, stating
the nature of such modification and certifying that this Lease as so modified,
is in full force and effect, and the date to which the rental and other charges
are paid in advance or delinquent, if any, (b) certifying the commencement and
termination date of the Lease, (c) certifying that there has been no assignment
or other transfer by Tenant of this Lease, or any interest therein, and (d)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder and that Tenant has no right of offset,
counterclaim or deduction against Rent, or specifying such default if any are
claimed together with the amount of any offset, counterclaim or deduction
alleged by Tenant.  Any such statements may be relied upon by
Landlord.  Tenant’s failure to deliver such statement within such time shall be
conclusive and binding upon Tenant that: (i) this Lease is in full force and
effect, without modification except as may be represented by Landlord, (ii) the
status of Rent payments is as certified by Landlord, (iii) there are no uncured
defaults in Landlord’s performance, and (iv) Tenant has no right of offset,
counterclaim or deduction against rental.
 
 
ARTICLE XV
ASSIGNMENT OR SUBLETTING
 
15.1 Assignment.  Tenant shall not assign, sublease, mortgage, pledge,
hypothecate or encumber this Lease nor the leasehold estate hereby created or
any interest herein, the Premises, Hotel or any portions thereof, without
Landlord’s prior written consent, which consent shall not unreasonably withheld;
provided, however, any such assignee must have all Approvals necessary for such
assignee’s performance of its respective obligations hereunder. Notwithstanding
the foregoing, Landlord expressly consents to the assignment of this Lease in
the event that any one of the following events occurs during the Term or any
Additional Term: (i) a Change of Control (as defined below) of Tenant or its
parent company, FHR, in which case such assignment may only be to the party
acquiring control in such Change of Control transaction; or (ii) in the event
Tenant or FHR enters into a license or other contractual agreement for a third
party to manage or brand (“flag”) its existing hotel at Rising Star, in which
case such assignment may only be to such third party which has contracted to
manage or brand Tenant’s existing hotel at Rising Star; or (iii) the Indiana
Gaming Commission approves the transfer of Tenant’s gaming license to operate
Rising Star’s casino, hotel and related amenities, in which case such assignment
may only be such transferee of Tenant’s gaming license.
 

26

 

 

 
For purposes of this Lease, “Change of Control” shall mean: (1) The acquisition
of FHR or Tenant by any person, entity, “group”, within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”), including for purposes of this Lease: (a) acquisition of Tenant by any
FHR subsidiary or affiliate; and  (b) any employee benefit plan of FHR or its
subsidiaries, including Tenant which acquires beneficial ownership, within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of fifty percent (50%)
or more of either the then outstanding shares of common stock or the combined
voting power of FHR then outstanding voting securities; or (2) individuals who,
as of the Effective Date of this Lease, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the Effective Date of
this Lease whose election or nomination for election by the FHR’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board other than an election or nomination of an individual whose
initial assumption of officers is in connection with an actual or threatened
election contest relating to the election of directors of FHR, as such terms are
used in Rule 14 a-11 of Regulation 14A promulgated under the Exchange Act will
be, for purposes of this Lease, considered as though such person were a member
of the Incumbent Board; or (3) approval by the stockholders of FHR of (a) a
reorganization, merger, consolidation or acquisition (collectively, “Business
Combination”) with respect to which: (i) those persons who were stockholders of
FHR immediately prior to such Business Combination do not, immediately
thereafter, beneficially own more than 50% of the combined business’ then
outstanding voting power of the then outstanding voting securities of the
combined business’ ownership immediately prior to such Business Combination and
(ii) at least a majority of the Incumbent Board comprises a majority of the new
Board of the combined business; or (b) a liquidation or dissolution of FHR or
Tenant; or (c) the sale of all or substantially all of the assets of FHR or
Tenant.
 
The acceptance of Rent by Landlord from any other person shall not be deemed to
be a waiver of any provision of this Lease or consent to the assignment of
Tenant’s interest in this Lease.  Absent a written agreement to the contrary
which is executed by Landlord, or as otherwise expressly permitted in this
Section, no assignment, mortgage, pledge, hypothecation or encumbrance of this
Lease by Tenant shall act as or effect a release of Tenant from any of the
agreements, obligations and covenants of this Lease to be performed by Tenant
hereunder.
 
15.2 No Merger.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation hereof, or the termination of this Lease by Landlord
pursuant to any provision contained herein, shall not work a merger, but at the
option of Landlord, shall either terminate any or all existing permitted
subleases or sub-tenancies, or operate as an assignment to Landlord of any and
all such permitted subleases or sub-tenancies.
 
15.3 No Passage by Law.  Except as expressly provided in Section 15.1, it is
understood and agreed that neither this Lease nor any interest herein or
hereunder, nor any estate hereby created in favor of Tenant, shall pass by
operation of law under any state or federal inheritance act, or any similar
Applicable Law now or hereafter in effect, to any trustee, receiver, assignee
for the benefit of, heir, legatee, devisee, or any other person whomsoever
without the express prior written consent of Landlord, which shall not be
unreasonably withheld..
 

27

 

 

 
ARTICLE XVI
RIGHTS OF ACCESS
 
16.1 Right of Entry.  Subject to Applicable Laws, Landlord and its authorized
agents and representatives shall be entitled to enter the Premises, Hotel and
any portions thereof at any reasonable time for the purpose of (a) observing,
posting or keeping posted thereon notices provided for hereunder, and such other
notices as Landlord may deem necessary or appropriate for protection of
Landlord, its interest or the Premises and Hotel, (b) inspecting the Premises,
Hotel or any portions thereof, and (c) inspecting the Premises or Hotel relative
to concerns over use, storage or disposal of Hazardous Materials.  Except in
emergency situations, Landlord shall give Tenant at least twenty-four (24) hours
prior notice of entry.  Landlord shall have the right to use any means which
Landlord may deem proper to access Premises and Hotel in an emergency.  Entry
into the Premises and/or Hotel obtained by Landlord by any such means shall not
be deemed to be forcible or unlawful entry into, or a detainer of, the Premises
and/or Hotel, or an eviction of Tenant from the Premises, Hotel or any portion
thereof.  Nothing contained herein shall impose or be deemed to impose any duty
on the part of Landlord to do any work or repair, maintenance, reconstruction or
restoration, which under any provision of this Lease is required to be done by
Tenant, and the performance thereof by Landlord shall not constitute a waiver of
Tenant’s default in Tenant’s failure to do the same.
 
 
ARTICLE XVII
SUBORDINATION
 
17.1 Subordination by Tenant.  Subject to the following and without limiting the
second paragraph of this Section 17.1, Tenant agrees that this Lease and its
rights hereunder are subject and subordinate to the lien of any mortgage, deed
of trust or other encumbrance, together with any renewals, extensions or
replacements thereof, now or hereafter placed, charged or enforced against the
Premises and Hotel, or any portion thereof, now or hereafter placed, charged or
enforced against the Premises and Hotel, or any portion thereof, and Tenant
agrees to execute and deliver at any time, and from time to time, upon ten (10)
business days written demand by Landlord, such documents as may be reasonably
requested to evidence and confirm such subordination; provided, however, that
with respect to any existing mortgage or other  encumbrance, no later than the
date Tenant executes and delivers this Lease and, with respect to any future
mortgage or other encumbrance, on or before the effective date thereof, Landlord
shall obtain from its mortgagee or lienholder, as the case may be, a written
agreement with Tenant in form and substance reasonably acceptable to Tenant
providing as set forth below in this Section.  The agreement shall be binding on
the parties’ respective legal representatives, successors and assigns and shall
provide that so long as Tenant shall pay and perform its all of its obligations
under this Lease and so long as this Lease shall be in full force and effect (a)
Tenant shall not be joined as a defendant in any proceeding which may be
instituted to foreclose or enforce the mortgage or other encumbrance; (b)
Tenant’s possession and use of the Premises and Hotel in accordance with the
provisions of this Lease shall not be affected or disturbed by reason of the
subordination to or any modification of or default under the mortgage or other
encumbrance; (c) the mortgagee or lienholder will make available to the party
entitled thereto the insurance proceeds payable in accordance with Article VII
of this Lease and the condemnation proceeds payable under Article IX of this
Lease; (d) the mortgagee or lienholder will recognize and allow (i) Tenant to
exercise its option to extend the Lease for the Additional Term and (ii)
Tenant’s Option to Purchase Premises, all on the terms provided in this Lease,
and, without limiting the foregoing, the mortgagee or other lienholder shall, in
connection with exercise of Tenant’s Option to Purchase Premises and at Tenant’s
election, accept a prepayment of the indebtedness secured by the mortgage or
other lien or allow Tenant to assume Landlord’s obligations thereunder;  (e)
Landlord and such mortgagee or lienholder shall not increase the amount of the
indebtedness secured by the mortgage or lien without Tenant’s prior written
consent, and (f) such mortgagee or other lienholder shall provide Tenant with
notice of and an opportunity to cure (which Tenant may or may not elect to
perform, in Tenant’s sole and unfettered discretion) any default by Landlord
under the mortgage or other lien, and Landlord shall agree that, in connection
therewith, the costs of any cure paid by Tenant shall be offset against the Rent
due and payable under this Lease.   If the mortgagee or other lienholder or any
successor in interest shall succeed to the rights of Landlord under this Lease,
whether through possession, surrender, assignment, subletting, judicial or
foreclosure action, or delivery of a deed or otherwise, Tenant will attorn to
and recognize such successor-landlord as Tenant’s landlord and the
successor-landlord will accept such attornment and recognize Tenant’s rights of
possession and use of the Premises and Tenant’s option to extend the Lease for
the Additional Term and Tenant’s Option to Purchase Premises, all in accordance
with the provisions of this Lease.  This clause shall be self-operative and no
further instrument of attornment or recognition shall be required.
 

28

 

 

 
Notwithstanding anything herein to the contrary, Landlord represents and
warrants that the only mortgage or other lien outstanding as of the date hereof
are the Security Documents dated November 1, 2012, in favor of Rising Sun
Regional Foundation, Inc., and that such Security Documents have not been
amended, and Landlord covenants and agrees that it shall not utilize any
additional funds that would otherwise cause such mortgage with Rising Sun
Regional Foundation, Inc. to exceed Actual Costs of the Hotel,   grant any
further mortgage lien against, or otherwise encumber, the Premises or Hotel or
any interest therein without Tenant’s prior written consent.
 
17.2 Deemed Prior Lien.  In the event that the mortgagee or beneficiary of any
such mortgage, deed of trust, or other encumbrance elects to have this Lease
deemed a prior lien to its mortgage, deed of trust, or other encumbrance, then
and in such event, upon such mortgagee’s or beneficiary’s giving written notice
to Tenant to that effect, this Lease shall be deemed a prior lien to such
mortgage, deed of trust, or other encumbrance, whether this Lease is dated prior
to or subsequent to the date or recordation of such mortgage, deed or trust, or
other encumbrance.
 
 
ARTICLE XVIII
MISCELLANEOUS PROVISIONS
 
18.1 Governing Law; Consent to Jurisdiction.  This Lease shall be construed and
interpreted in accordance with and shall be governed and enforced in all
respects according to the laws of the State of Indiana, without giving effect to
conflicts of laws principles.  Tenant and Landlord each agree to the exclusive
jurisdiction of any state or federal court within the County of Ohio, State of
Indiana, with respect to any claim or cause of action arising under or relating
to this Lease, and waive personal service of any and all process upon it and
consent that all services of process be made by registered mail, directed to it
at its address as set forth in Section 18.12 and service so made shall be deemed
to be completed when received.  Tenant and Landlord each waive any objection
based on forum non conveniens and waive any objection to venue of any action
instituted hereunder.  Nothing in this Section 18.1 shall affect the right of
Tenant or Landlord to serve legal process in any other manner permitted by
Applicable Laws.
 

29

 

 

 
18.2 Headings.  The paragraph headings and the index to this Lease are for
convenience and reference only and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
of meaning of the provisions of this Lease.
 
18.3 Construction.  If any term or provision of this Lease, or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.
 
18.4 Binding.  Except as herein otherwise expressly provided, the terms hereof
shall be binding upon and shall inure to the benefit of the heirs, executors,
administrators, successor and assigns of Landlord and Tenant, subject to
restrictions on assignment of this Lease as provided herein.
 
18.5 Attorney’s Fees.  The Parties acknowledge that certain pre-determined and
mutually agreed upon legal and professional fees and expenses, as outlined in
the Soft Cost Budget of Exhibit D, are inclusive in the Project GMP.  The
Parties further agree that, except as otherwise expressly provided in Section
5.13.2, each party hereto shall bear its own legal and professional fees and
expenses incurred by such party in connection with, relating to or arising out
of the execution, delivery and performance of this Lease and the consummation of
the transactions contemplated herein if such legal and professional fees and
expenses are contrary to, or in addition to, the legal and professional fees and
expenses agreed upon and reflected in the Soft Cost Budget of Exhibit
D.  Nothing contained herein shall be interpreted to cause the Project GMP to
exceed eight million two hundred eighteen thousand nine hundred forty-eight
dollars and forty-six cents ($8,218,948.46).
 
18.6 Entire Agreement; Amendments.  This Lease contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
cannot be changed or terminated orally.
 
18.7 Interpretation.  Plural shall be substituted for the singular form and vice
versa in any place or places herein in which the context required such
substitution or substitutions.
 

30

 

 

 
18.9 No Partnership.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create any relationship
between Landlord and Tenant other than the relationship of Landlord and Tenant.
 
18.10 Time.  Time of the essence of this Lease and all of the terms and
conditions thereof.
 
18.11 Notice.  Any and all notices or demands that either party hereto desires
or is required to give to the other party pursuant to this Lease shall be in
writing and delivered in person, sent by overnight courier (with confirmation of
delivery) or sent by express, certified or priority U.S. mail postage prepaid
(return receipt requested), addressed as follows:
 

        If to Landlord: Rising Sun/Ohio County First
c/o Fleming Stage LLC
310 N. Alabama St.
Suite 300
Indianapolis, IN 46204
Attn: Kay Fleming         If to Tenant: Gaming Entertainment (Indiana) LLC
c/o Full House Resorts, Inc.
4670 So. Fort Apache Road, Suite 190
Las Vegas, NV 89147
Attn:  Chief Executive Officer         with courtesy copy to: Gaming
Entertainment (Indiana) LLC     777 Rising Star Drive
Rising Sun, IN 47040
Attn: General Manager

 
or to such other person or place as either party hereto may designate in writing
in the manner provided herein for giving notice.  Each such notice, so
delivered, couriered or mailed shall be deemed delivered, when personally
delivered, as of the first business day after the date so sent by courier, or as
of the third business day after the date so sent by mail, as the case may be.
 
18.12 Counterparts.  This Lease may be executed in counterparts and all of such
counterparts, taken together, shall be deemed part of one instrument.
 
18.13 Waiver of Jury Trial.  TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
 

31

 

 

 
18.14 Transfer of Landlord’s Interest.  Landlord shall be liable under this
Lease only while owner of the Premises and Hotel.  If Landlord should sell or
otherwise transfer Landlord’s interest in the Premises and Hotel, then such
purchaser/transferee shall be responsible for all of the covenants and
undertakings thereafter accruing of Landlord.  Tenant agrees that Landlord
shall, after such sale or transfer of Landlord’s interest, have no liability to
Tenant under this Lease or any modification or amendment thereof, or extensions
or renewals thereof, except for such liabilities which have accrued prior to the
date of such sale or transfer of Landlord’s interest to such
purchaser/transferee.
 
18.15 Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than any payment of Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Rent, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment of
Rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy provided for in this Lease or available at law
or in equity.  Any check purporting to be an accord and satisfaction must be
delivered to the address to which notices are to be sent hereunder (with copies
to the addresses to which copies of such notices are to be sent) and not to the
address for payments.
 
18.16 Confidentiality.  Subject to the provisions of Section 18.19, Landlord and
Tenant agree to keep the terms and conditions of this Lease confidential to the
extent possible, provided, however, that Landlord or Tenant may disclose the
terms of this Lease (i) as required by law, (ii) as required by any government
agency having jurisdiction over this Lease, Landlord or Tenant, including but
not limited to the Securities and Exchange Commission and the IGC; (iii) as may
be necessary in connection with a dispute between the parties, or (iv) as
necessary, to their respective affiliates, investors, lenders, employees,
agents, attorneys, advisors or consultants (who shall be instructed to comply
with the confidentiality provisions of this Section 18.17).
 
18.17 Force Majeure.  Landlord and Tenant will be excused for the period of
delay in the performance of any of their respective obligations
hereunder,  other than payment of Rent or other amounts owed by Tenant, and
shall not be considered in default, when prevented from so performing by any,
civil commotion, war, fire or other casualty, changes (after the Effective Date
of this Lease) in governmental regulations, statutes, ordinances, restrictions
or decrees, or through acts of God (collectively “Force Majeure Events”).
 
18.18 Memorandum of Lease.  Landlord and Tenant agree not to record this Lease,
but rather agree to execute a Memorandum of Lease in form and substance mutually
agreeable to the parties, which shall be recorded in the public records of Ohio
County, Indiana.
 

32

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
the 15 day of August, 2013.
 
 
LANDLORD:
Rising Sun/Ohio County First, Inc., an Indiana nonprofit corporation
/s/ David Hewitt,

By: David Hewitt, President, RSOCF
Date: August 15, 2013
 
 
TENANT:
Gaming Entertainment (Indiana) LLC, a Nevada limited liability company
/s/ Andre M. Hilliou,

By: Andre M. Hilliou, President, GEI
Date: August 16, 2013
 
 
 
Exhibit A: Legal Description
Exhibit B:  Construction/architectural plans
Exhibit C: Base Rent Schedule
Exhibit D: Hotel Construction Budget & Soft Cost Budget
Exhibit E: FF & E Inventory
 

33

 

 

 
EXHIBIT B
 
CONSTRUCTION AND ARCHITECTURAL PLANS
 
The Construction and Architectural Plans shall be included within ten (10)
business days of the execution of this HOTEL LEASE/PURCHASE AGREEMENT upon
mutual agreement by the parties that the Construction and Architectural Plans
are exact duplicates of the Construction and Architectural Plans being utilized
for the construction of the Premises.
 

34

 

 

 
EXHIBIT E
FF&E INVENTORY
 
The FF&E Inventory shall be included within ten (10) business days of the
execution of this HOTEL LEASE/PURCHASE AGREEMENT upon mutual agreement by the
parties.
 
35
